    Case 2:19-cr-00197-WBV-KWR Document 186 Filed 08/23/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA



UNITED STATES OF AMERICA                           CRIMINAL ACTION

VERSUS                                             NO. 19-197

KHALID AHMED SATARY                                SECTION D (4)


                                     ORDER

      Considering the foregoing Motion to Enroll Counsel (R. Doc. 185).

IT IS HEREBY ORDERED that the Motion is GRANTED.                       IT IS

FURTHER ORDERED that Steven S. Michaels be and is hereby enrolled as

counsel for the United States of America for the limited purpose of representing the

Filter Team in this matter.

      New Orleans, Louisiana, August 23, 2021.



                                           ______________________________________
                                           WENDY B. VITTER
                                           UNITED STATES DISTRICT JUDGE
